 In the Matter of THE MAXWELL PAPER COMPANYandPAPER WORKERSORGANIZING COMMITTEE, C. I. O.Case No. 9-R-1916.Decided January 8,19416Messrs. R. V. BoswellandG.K. Larick,of Franklin,Ohio; andFrost and Jacobs,byMr. Cornelius J. Petzhold,of Cincinnati, Ohio,for the Company.-Messrs. Frank Grasso, Elzie Bush,andFrank Brown,of Hamilton,Ohio, for the Union.MissRuth E. Bliefiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petitionduly filed by PaperWorkers Organizing Committee,C. I. 0., herein called theUnion, allegingthat a question affectingcommerce had arisen concerning the representation of employees ofThe Maxwell Paper Company, Franklin,Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Allen Sinsheimer,Jr.,Trial Ex-aminer.The hearing was held at Cincinnati,Ohio, on September 21,1945.The Company and the Union appeared and participated. Allparties were afforded full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Maxwell Paper Company, an Ohio corporation with its mainplant and offices located in Franklin, Ohio, is engaged in the manu-facture of paper. Its annual purchases of raw materials, consisting65 N. LR. B, No. 55.270 THE MAXWELL PAPER COMPANY271principally of pulp, exceed $750,000 in value, more than 50 percent ofwhich is derived from points outside the State of Ohio.The annualvalue of the Company's finished products exceeds $1,000,000, more than50 percent of which is sold and shipped to points outside the State ofOhio.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TILE ORGANIZATION INVOLVEDPaperWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees, untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all employees at the Company's Franklin, Ohio, plant, includinginspectors, shipping department employees, night plant janitor, truckdrivers, firemen, engineers, the scale clerk or weighmaster, and theboss cutterman,2 but excluding all other office and clerical employees,the office janitor, shipping clerk, the superintendent, tour bosses, thechief electrician, chief engineer, maintenance department foreman,unloading gang foreman, foreman of the finishing department, assist-ant foreman of the finishing department, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.1The Field Examiner reported that the Union submitted 91 authorization cards, 81 ofwhich bore the names of employees listed on the Company's pay roll of August 26, 1945.There are approximately 167 employees in the apps opriate unit2It does not appear that this employee is a supervisory employee within the meaningof the Board's usual definition679100-46-vol 65-19 272DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Company contends that an election at this time would not beappropriate because the composition of its working force will begreatly changed by the return of employees from the armed services.In the alternative it requests that employees in the armed services bepermitted to vote by mail. It appears that there are presently 167employees of the Company in the unit found appropriate above, andabout 49 employees presently in the armed services.The circum-stances in this case are not materially or substantially different fromthose present in theSouthWest Pennsylvania Pipe Linescase,3wherein we provided for mail balloting of employees on military leave.We shall permit employees on military leave to vote by mail in thiscase also, adopting the same procedure as in theSouth West Penn-sylvania Pipe Linesdecision.Accordingly, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong employees in the appropriate unit who were employed during,the pay-roll period immediately preceding the date of the electionherein, subject to the limitations and additions set forth in the Direc-tion.In this case, the Regional Director is authorized to mail ballotsto employees within the appropriate unit on military leave,providedone or more of the parties hereto, within seven (7) days from theissuance of the Direction of Election, files with the Regional Directora list containing the names, most recent addresses, and work classifica-tions of such employees.The Regional Director shall open and countthe ballots cast by mail by employees on military leave,providedthatsuch ballots must be returned to and received at the Regional Officewithin thirty (30) days' from the date they are mailed to the em-ployees by the Regional Director 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations3 64 N. L. R. B. 1384.'A free inteichange between the interested pasties of information on the addresses andwork categories of the employees to be balloted by mail will be necessary in order to avoidchallenges and post-election objectionsAccordingly, the Board will make available toall interested parties any information of this nature furnished it by any other party. Inthe event that the parties should send the absentee voters any information or literaturebearing directly or indirectly on the pending election,copies of all such documents shouldbe simultaneously filed with the Regional Office for inspection by or transmittal to theother partiesHowever, acceptance or transmittal of such literature by the Board's officeis not to be construed as conferring immunity on the filing party in the event that objec-tions are later interposed concerning its content.The usual principles will apply. THE MAXWELLPAPER COMPANY273Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The MaxwellPaper Company, Franklin, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Paper `Yorkers Organizing Committee, C. I. 0., for the purposesof collective bargaining.MR. GERAxn D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.,s